DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/4/2020 has been entered.  Claims 1-15 have been amended; no claims have been canceled; and new claims 16-20 have been added.  Claims 1-20 remain pending in the application.  The objections to claims 5-15 are withdrawn based on Applicant’s amendments to these claims.  The rejections of claims 4, 8 and 12 under 35 U.S.C. 112(b) are withdrawn based on Applicant’s amendments to these claims. The rejections of claims 4 and 8 under 35 U.S.C. 112(d) are withdrawn based on Applicant’s amendments to these claims.

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-20 have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claims 1, 5, 9 and 13.
	On pages 10 and 11 of the Remarks filed on 12/04/2020, Applicant makes general arguments regarding the differences between the present invention and the Yasukawa reference that are not based on the specific claim amendments.  As such, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which the claims are thought to present in view of the state of the art disclosed by the references cited.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a controller . . . configured to receive recited in claim 9 and a controller . . . configured to transmit in claim 13.  Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	Paragraphs [0149] and [0151] of Applicant’s published application discloses that the transmission/reception unit may include an RF transmitter and an RF receiver.  Thus, the controller . . . configured to receive recited in claim 9 is interpreted herein as an RF receiver and the controller . . . configured to transmit recited in claim 13 is interpreted herein as an RF transmitter.  
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-4, 6-8, 10-12 and 14-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
	Claims 2, 6, 10 and 14 were amended to recite “wherein reserved resource patterns of the first reserved resource pattern are indicated by a bit of the information.”  There is no support for this limitation in Applicant’s specification as originally filed, and thus the claim amendment adds new matter.  
	Paragraph [0129] of Applicant’s specification as filed states 
The resource region containing the important information indicated by the control information of the second service type may be indicated in units of frequency and time. Alternatively, the resource region may be indicated in a specific pattern. Alternatively, the resource region may be indicated in association with information previously known by the terminal. For example, whether data information of the second service type is mapped including or excluding the resource region containing the important information known by the terminal may be indicated. Since this operation is divided into two operations, 1 bit is applicable. Additional bits may be used if a plurality of operations other than the operation is required. That is, it is possible to indicate whether the data information of the second service type is mapped by including or avoiding the resource region containing the important information for each interval in which frequency and time resources are subdivided using a plurality of bits.


Whether each of the resource regions containing the variety of important information acquired through the different one or more channels, layers, and paths is included or excluded at the time of mapping of the resource containing the data of the second service type may be indicated as a bitmap configuration in the control information of the second service type.

Again, this paragraph makes no mention of reserved resource patterns and thus does not support “wherein reserved resource patterns of the first reserved resource pattern are indicated by a bit of the information.”
	Claims 3, 7, 11 and 15 recite “wherein the information is further associated with a second reserved resource pattern among the plurality of the reserved resource patterns, and wherein the first reserved resource pattern and the second reserved resource pattern are indicated by each corresponding bit of the information.”  Because this claim limitation also recites that reserved resource patterns are indicated by bits of the information, these claims are not supported by Applicant’s specification as filed and add new matter for the reasons set forth above for claims 2, 6, 10 and 14.
	Claims 4, 8 and 12 recite “wherein a resource corresponding to a union of remaining reserved resource patterns of the plurality of the reserved resource patterns excluding the first reserved resource pattern and the second reserved resource pattern is not available for the PDSCH.”    There is no support for this limitation in Applicant’s specification as originally filed, 
The terminal determines that the data of the second service type of the terminal is mapped to the remaining resource region except for resource regions containing important information that is calculated as a union or an intersection or a subset (or a complementary set) of the resource region containing the important information indicated in the control information of the second service type and the resource region containing the important information known by the terminal before the terminal receives the control information of the second service type, and performs reception, and demodulation and decoding on the corresponding data.
 
However, the above disclosure makes no mention of a resource corresponding to a union of remaining reserved resource patterns . . . not available for the PDSCH.
	Claim 16 is rejected under § 112(a) due to its dependency on claim 15.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 6, 10 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 2, 6, 10 and 14 recite “wherein reserved resource patterns of the first reserved resource pattern . . .” However, Applicant’s specification does not state that a reserved resource pattern includes (multiple) reserved resource patterns.  Thus, “reserved resource patterns of the first reserved resource pattern” is unclear.  For purposes of applying prior art, claims 2, 6, 10 and 14 are interpreted as reciting wherein a reserved resource pattern is indicated by a bit of information. 	


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. (US PG Pub 2020/0127763 A1, hereinafter “Yasukawa”) in view of (hereinafter “Yang”).
	Regarding claim 1, Yasukawa teaches a method performed by a terminal (FIG. 19, user equipment 10), in a wireless communication system (¶¶ [0042], [0049]), the method comprising: receiving, from a base station (FIG. 19 base station 20), a radio resource control (RRC) message (¶ [0181] discloses that information disclosed as transmitted in the specification can be via RRC signaling) configuring a plurality of reserved resource patterns (¶ [0061] RE patterns (referred to as protection patterns); FIG. 7 S101; ¶ [0064]); receiving, from the base station, downlink control information (DCI) (¶ [0181] discloses that information disclosed as transmitted in the specification can be via DCI signaling) scheduling a data channel (FIG. 7 S102; ¶ [0064] data is transmitted to the UE together with the DMRS , the DCI including information associated with a first reserved resource pattern among the plurality of the reserved resource patterns (FIG. 7 S102; ¶ [0065] index indicating specific protection pattern (i.e. first reserved resource pattern)); and receiving, from the base station, downlink data on the data channel based on the DCI (FIG. 7 S103; ¶ [0066]); FIG. 6 illustrating that data is transmitted on a data channel (i.e. PDSCH) whereas reference signals such as a DMRS is transmitted on a control channel) wherein a resource corresponding to the first resource pattern is not available for the data channel (FIG. 9B illustrating DMRS control signals are protected, but in the data region, symbol B includes resources that are punctured (i.e. not available) for the data on the data channel) wherein a reserved resource pattern is associated with at least one of a physical downlink control channel (PDCCH) (¶ [0065] an index indicating a specific protection pattern is transmitted from the base station 20 to the user equipment 10 by, for example, a PDCCH) or a synchronization signal and physical broadcast channel (SS/PBCH) block.
	Although Yasukawa teaches that the invention operates in accordance with at least an LTE system (see ¶ [0042]), Yasukawa does not explicitly teach that the data channel taught and depicted in FIGs. 4-6 is a physical downlink shared channel (PDSCH).  
	In analogous art, Yang et al. teaches employing a physical downlink shared channel (PDSCH) to transmit data from a base station to a terminal in an LTE system (Paragraph 2.1 Downlink physical layer, on page labelled 2 (actual page 4):  Three different types of physical channels are defined for the LTE downlink: physical downlink shared channel (PDSCH) . . . ).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yasukawa to implement a physical downlink shared channel (PDSCH) as the data channel in the LTE system as taught by Yang.   One would have been motivated to do so because the PDSCH is designed to accommodate a wide range of data rates, thereby enabling a wide range of device types that 
	
	Regarding claim 2, the combination of Yasukawa and Yang, specifically Yasukawa, teaches wherein reserved resource patterns of the first reserved resource pattern are indicated by a bit of the information (¶ [0065] an index (reads on bit) indicating a specific protection pattern is transmitted from the base station 20 to the user equipment 10).

	Regarding claim 3, the combination of Yasukawa and Yang, specifically Yasukawa, teaches wherein the information is further associated with a second reserved resource pattern among the plurality of the reserved resource patterns, and wherein the first reserved resource pattern and the second reserved resource pattern are indicated by each corresponding bit of the information (¶ [0065] discloses that an index (reads on bit) indicating a specific protection pattern is transmitted from the base station 20 to the user equipment 10.  Thus, each specific protection pattern is represented by a different bit/index such that the first protection pattern and the second protection pattern are indicated by each corresponding index (i.e. bit) of the information).

	Regarding claim 4, the combination of Yasukawa and Yang, specifically Yasukawa, teaches wherein a resource corresponding to a union of remaining reserved resource patterns of the plurality of the reserved resource patterns excluding the first reserved resource pattern and the second reserved resource pattern is not available for the PDSCH (FIGs. 4(a) to 4(e) and ¶ [0057] illustrate and teach that DMRS is placed at the head of a data channel/PDSCH and a union of all remaining subcarriers in the different DMRS symbols illustrated (excluding reserved resource patterns already used (i.e. including first and second .

	Regarding claim 5, the combination of Yasukawa and Yang, specifically Yasukawa, teaches a method performed by a base station (FIG. 19, base station 20) in a wireless communication system (¶¶ [0042], [0049]), the method comprising: transmitting, to a terminal, a radio resource control (RRC) message (¶ [0181] discloses that information disclosed as transmitted in the specification can be via RRC signaling) configuring a plurality of reserved resource patterns (¶ [0061] RE patterns (referred to as protection patterns); FIG. 7 S101; ¶ [0064]); transmitting, to the terminal, downlink control information (DCI) (¶ [0181] discloses that information disclosed as transmitted in the specification can be via DCI signaling) scheduling a data channel (FIG. 7 S102; ¶ [0064] data is transmitted to the UE together with the DMRS corresponding to the index; thus the DCI including the index schedules the data; See FIGs. 4-6 depicting data channels), the DCI including information associated with a first reserved resource pattern among the plurality of the reserved resource patterns (FIG. 7 S102; ¶ [0065] index indicating specific protection pattern (i.e. first reserved resource pattern); and transmitting, to the terminal, downlink data on the data channel based on the DCI (FIG. 7 S103; ¶ [0066]); FIG. 6 illustrating that data is transmitted on a data channel (i.e. PDSCH) whereas reference signals such as a DMRS is transmitted on a control channel)  wherein a resource corresponding to the first resource pattern is not available for the data channel (FIG. 9B illustrating DMRS control signals are protected, but in the data region, symbol B includes resources that are punctured (i.e. not available) for the data on the PDSCH), and wherein a reserved resource pattern is associated with at least one of a physical downlink control channel (PDCCH) (¶ [0065] an index indicating a specific protection pattern is transmitted from the base station 20 to the user equipment 10 by, for  or a synchronization signal and physical broadcast channel (SS/PBCH) block.
	Although Yasukawa teaches that the invention operates in accordance with at least an LTE system (see ¶ [0042]), Yasukawa does not explicitly teach that the data channel taught and depicted in FIGs. 4-6 is a physical downlink shared channel (PDSCH).  
	In analogous art, Yang et al. teaches employing a physical downlink shared channel (PDSCH) to transmit data from a base station to a terminal in an LTE system (Paragraph 2.1 Downlink physical layer, on page labelled 2 (actual page 4):  Three different types of physical channels are defined for the LTE downlink: physical downlink shared channel (PDSCH) . . . ).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yasukawa to implement a physical downlink shared channel (PDSCH) as the data channel in the LTE system as taught by Yang.   One would have been motivated to do so because the PDSCH is designed to accommodate a wide range of data rates, thereby enabling a wide range of device types that support different services to communicate with each other in a communication system, which increases overall system throughput.  (Yang, Section 2.1 Downlink physical layer, page labelled 2 (actual page 4))

	Regarding claim 6, the combination of Yasukawa and Yang, specifically Yasukawa, teaches wherein reserved resource patterns of the first reserved resource pattern are indicated by a bit of the information (¶ [0065] an index (reads on bit) indicating a specific protection pattern is transmitted from the base station 20 to the user equipment 10).

	Regarding claim 7, the combination of Yasukawa and Yang, specifically Yasukawa, teaches wherein the information is further associated with a second reserved resource pattern among the plurality of the reserved resource patterns, and wherein the first reserved resource pattern and the second reserved resource pattern are indicated by each corresponding bit of the information (¶ [0065] discloses that an index (reads on bit) indicating a specific protection pattern is transmitted from the base station 20 to the user equipment 10.  Thus, each specific protection pattern is represented by a different bit/index such that the first protection pattern and the second protection pattern are indicated by each corresponding index (i.e. bit) of the information).

	Regarding claim 8, the combination of Yasukawa and Yang, specifically Yasukawa, teaches wherein a resource corresponding to a union of remaining reserved resource patterns of the plurality of the reserved resource patterns excluding the first reserved resource pattern and the second reserved resource pattern is not available for the PDSCH (FIGs. 4(a) to 4(e) and ¶ [0057] illustrate and teach that DMRS is placed at the head of a data channel/PDSCH and a union of all remaining subcarriers in the different DMRS symbols illustrated (excluding reserved resource patterns already used (i.e. including first and second reserved resource patterns such as that illustrated in FIG. 9 are unavailable for sending data on the data channel/PDSCH because those particular PDSCHs use every subcarrier for sending the DMRS).
	
	Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a terminal (FIG. 26 user equipment 10) in a wireless communication system (¶¶ [0042], [0049]), the terminal comprising: a transceiver configured to transmit and receive a signal (FIG. 26 communication device 1004 implemented as a hardware transceiving device; ¶¶ [0160], [0167]); and a controller . . . configured to receive  (FIG. 26 communication device 1004 implemented as a hardware transceiving device; ¶¶ [0160], [0167]) as taught by Yasukawa.

	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 12, the claim is interpreted and rejected over prior art for the same reason as set forth for claim 4.

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 5, including a base station (FIG. 26 base station 20) in a wireless communication system (¶¶ [0042], [0049]), the base station comprising: a transceiver configured to transmit and receive a signal (FIG. 26 communication device 1004 implemented as a hardware transceiving device), ¶¶ [0160], [0167]); and a controller . . . configured to transmit  (FIG. 26 communication device 1004 implemented as a hardware transceiving device; ¶¶ [0160], [0167]) as taught by Yasukawa.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 6.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 7.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa, in view of Yang, and further in view of You (US PG Pub 2018/0332566, hereinafter “You”).
	Regarding claim 17, the combination of Yasukawa and Yang, specifically Yasukawa, teaches wherein the RRC message includes a cell common control message (¶ [0050] teaches that the communication system may include a plurality of UEs.  Thus, one of ordinary skill in the art would readily recognize that the RRC message taught by Yasukawa would include a control message common to the UEs in the cell).
	The combination of Yasukawa and Yang does not teach wherein the information is included in the DCI with a specific format among a plurality of formats for scheduling PDSCH.
	In analogous art, You teaches wherein the information is included in the DCI with a specific format among a plurality of formats for scheduling PDSCH (¶ [0232] A DCI format which will be used by the UE to receive an M-PDCCH which schedules a PDSCH may be determined with respect to each operation mode of the UE. For example, if CE Mode A, CE Mode B, or CE Mode C is configured for the UE, it may be assumed that DCI for scheduling the PDSCH is transmitted using DCI format a, DCI format b, and DCI format c (i.e. a specific format among a plurality of formats for scheduling PDSCH), respectively).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yasukawa and Yang to transmit the DCI with a specific format as taught by Yang.   One would have been motivated to do so in order to increase the efficiency in which a base station transmits control information and data to a UE, thereby increasing overall system throughput.  (You ¶¶ [0005], [0007] and [0023])

	Regarding claim 18, the combination of Yasukawa and Yang, specifically Yasukawa, teaches wherein the RRC message includes a cell common control message (¶ [0050] .
	The combination of Yasukawa and Yang does not teach wherein the information is included in the DCI with a specific format among a plurality of formats for scheduling PDSCH.
	In analogous art, You teaches wherein the information is included in the DCI with a specific format among a plurality of formats for scheduling PDSCH (¶ [0232] A DCI format which will be used by the UE to receive an M-PDCCH which schedules a PDSCH may be determined with respect to each operation mode of the UE. For example, if CE Mode A, CE Mode B, or CE Mode C is configured for the UE, it may be assumed that DCI for scheduling the PDSCH is transmitted using DCI format a, DCI format b, and DCI format c (i.e. a specific format among a plurality of formats for scheduling PDSCH), respectively).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yasukawa and Yang to transmit the DCI with a specific format as taught by Yang.   One would have been motivated to do so in order to increase the efficiency in which a base station transmits control information and data to a UE, thereby increasing overall system throughput.  (You ¶¶ [0005], [0007] and [0023])

	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 17.
	
	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 18.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deenoo et al. (US PG Pub 2018/0310283 A1) – discloses downlink control channel design and signaling for beamformed systems; and 
Suzuki et al. (US PG Pub 2016/0174194 A1) – discloses a wireless communication method involving transmitting different DCI based on communication type.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413